 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                           SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    UNITED STATES OF AMERICA,              Case No. 19-CR-2775 WQH
 8                       Plaintiff,          JUDGMENT AND ORDER DISMISSING
                                             INFORMATION WITHOUT PREJUDICE
 9          v.
                                             The Honorable William Q. Hayes
10    CESAR MUNOZ-HERNANDEZ,
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case without prejudice, and
14   in light of the interests of justice, it is hereby ordered that the information in the above-
15   entitled action be dismissed without prejudice.
16         SO ORDERED.
17
     Dated: September 13, 2019
18
19
20
21
22
23
24
25
26
27
28
